     Case 4:21-cv-00408-MCC Document 23 Filed 06/17/21 Page 1 of 1




                UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Robert D. Kline,                        )
                                        )
               Plaintiff                )
                                        ) Civil Action No. 4:21-cv-00408
                                        ) (Magistrate Judge Carlson)
                                        )
Health and Life Associates, LLC,
John Ripple, Jillian Ripple, Kellee Hiob,
American General Life Insurance Co. &
Axis Insurance Company

               DEFENDANTS

                              COURT ORDER
                     16th
      AND NOW, this _ _ day of June, 2021, after Plaintiff's Notice of

Dismissal of Defendants Health and Life Associates, LLC, John Ripple,

Jillian Ripple, Kellee Hiob it is HEREBY ORDERED that said Defendants

are dismissed and this case is discontinued as against these Defendants

with each side to bear their own costs.

                           BY THE COURT:
                             s/ Martin C. Carlson

                               Martin C. Carlson,
                               U.S. Magistrate Judge
